Citation Nr: 0113277	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diffuse arthralgias 
and myalgias, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic lumbar 
strain.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

8.  Entitlement to service connection for adjustment reaction 
with anxious mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
September 1957, and he served in support of Operation Desert 
Shield/Storm from September 21, 1990, to April 10, 1991.  The 
records indicate that the veteran also served with the United 
States Coast Guard Reserve, on inactive duty for training, 
from December 1975 to July 1994.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1999, by the Buffalo, New York Regional Office (RO), which 
denied the veteran's claims of service connection for (1) 
diffuse arthralgias and myalgias as due to an undiagnosed 
illness, (2) chronic lumbar strain, (3) glaucoma, (4) fatigue 
and memory loss as due to undiagnosed illness, 
(5) hypertension, (6) headaches as due to undiagnosed 
illness, and (7) adjustment reaction with anxious mood.  A 
notice of disagreement (NOD) as to the denial of service 
connection on issues 1, 2, 3, and 5, was received in April 
1999.  A statement of the case (SOC), with respect to those 
four issues, was prepared and sent to the veteran in April 
1999, and a substantive appeal was received in April 1999.  

The veteran and his spouse appeared and offered testimony at 
a hearing before a Hearing Officer at the RO in July 1999.  A 
transcript of that hearing is of record.  A supplemental 
statement of the case, with respect to issues 1, 2, 3, and 5, 
was issued in January 2000.  An NOD as to the denial of 
service connection for issues 4, 6, and 7 was received in 
February 2000.  An SOC with respect to those claims was 
issued in May 2000, and a substantive appeal was received in 
May 2000.  Another SSOC was issued in May 2000.  The appeal 
was received at the Board in July 2000.  

By a rating action in May 2000, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in May 2000.  However, the 
record indicates that the veteran has not yet initiated an 
appeal with respect to the denial of service connection for 
bilateral hearing loss and tinnitus.  Thus, those issues are 
not before the Board at this time.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for arthralgia and myalgias 
due to undiagnosed illness, service connection for chronic 
lumbar strain, service connection for glaucoma, service 
connection for hypertension, service connection for fatigue 
due to undiagnosed illness, service connection for memory 
loss due to undiagnosed illness, and service connection for 
adjustment reaction with anxious mood, will be addressed in 
the remand section following the decision.  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
September 1990 to April 1991.  

2.  The medical evidence of record indicates that the veteran 
is currently diagnosed with tension headaches attributable to 
active military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
tension headaches were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), Pub. L. No. 
106-475, § 4,114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran had two periods of 
active service.  The service medical records for the first 
period of service, including the enlistment examination of 
March 1953 as well as the separation examination conducted in 
September 1957, were negative for any complaints or findings 
of headaches.  The records further show that the veteran was 
reactivated on September 11, 1990, at which time no obvious 
defects were noted.  The records noted that the veteran was 
given Anthrax vaccine on January 13, 1991 and again on 
February 13, 1991 in Jubail, Saudi Arabia.  The records 
further indicated that on January 16, 1991, the veteran was 
started on Nerve Agent pre-treatment Chemoprophylaxis with 
Pyridostigmine Bromine tablets.  

The veteran filed his original claim for service connection 
(VA Form 21-526) in September 1998.  In conjunction with his 
claim, the veteran was afforded a VA compensation examination 
in October 1998, at which time he reported being in good 
health until going to the Persian Gulf in 1990.  It was noted 
that the veteran had a history significant for headaches.  
The veteran reported that he began experiencing headaches in 
1991; he recalled taking pills and shots of Anthrax that gave 
him a headache, so he stopped taking those pills.  Following 
a general physical examination on October 27, 1998, the 
examiner stated that the veteran's headaches occurred fairly 
infrequently, were self-limited and resolved spontaneously in 
a rather short period of time.  The examiner also noted that 
the veteran's symptoms were not consistent with any 
particular type of headache; specifically, he stated that 
they did not appear to be migraines.  

On October 31, 1998, the veteran underwent a neurological 
examination, at which time he again reported that he began 
experiencing headaches while on active duty in the Persian 
Gulf; he described the headaches as pressure-like or like a 
tooth ache in the left temporoparietal region and sometimes 
in the right side.  The examiner concluded that the veteran's 
history was consistent with tension-type headaches which he 
had been experiencing since 1990 while on active duty.  

Of record is a statement from the veteran's spouse, dated in 
December 1998, wherein she indicated that he started getting 
headaches upon his return home from the Gulf.  

Received in December 1998 were VA treatment reports dated 
from April 1993 to December 1998, including radiology 
reports, which reflect treatment for several disabilities.  
During a clinical visit in October 1995, the veteran reported 
complaints of headaches and memory loss; no pertinent 
diagnosis was reported.  When seen in December 1998, the 
veteran continued to complain of frequent headaches ever 
since his return from the Persian Gulf.  No pertinent 
diagnosis was reported.  

At his personal hearing in July 1999, the veteran reported 
that he began experiencing headaches after taking "tablets" 
given to him prior to service in the Persian Gulf.  The 
veteran contended that all of his medical problems started 
during his tour of duty in Saudi Arabia.  

Of record is a medical statement from a registered nurse at 
the VA medical center in Syracuse, New York, dated in August 
1999, indicating that the veteran had been under her care 
since December 1998.  The nurse stated that it was her belief 
that many of the veteran's health problems were related to 
his tour of duty during Operation Desert Storm and possible 
exposure to environmental hazards and toxic agents.  

Received in December 1999 were private treatment reports 
dated from April 1987 to December 1999, which show that the 
veteran received ongoing clinical attention and treatment for 
several unrelated disabilities.  Subsequently received in 
April 2000 were VA progress notes which essentially show 
clinical evaluation and treatment predominantly for an 
unrelated hearing loss disorder.  


II.  Legal analysis.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a)(2000).  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(2000).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disorder where: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran currently has the same condition; 
(2) a disease manifests itself during service (or during the 
presumption period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In addition, 38 U.S.C.A. § 1117 provides for additional 
compensation for Persian Gulf veterans suffering from a 
chronic disability resulting from an undiagnosed illness that 
became manifest during active duty in the Southwest Asia 
Theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117 (West Supp. 2000).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  38 
C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  

It is emphasized that the disability must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(i) 
and (ii).  Finally, the claimed chronic disability must have 
been manifest during active service in the Southwest Asia 
Theater of operations or manifest to a compensable degree by 
December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 
Fed. Reg. 23138, 23139 (1997) (interim amendment, now 
codified at 38 C.F.R. § 3.317(a)(1)(i)).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well-grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), en banc consideration denied, 13 Vet. App. 
205 (1999) (per curiam), remanded sub nom. Morton v. Gober, 
No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet. App. 
174 (2000) (per curiam).

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.  

The Board notes the extensive development of medical 
evidence, including military records covering the veteran's 
two periods of active service, the veteran's own statements, 
VA outpatient medical records, and the report of his VA 
medical examination.  During the adjudication of the 
veteran's claim, he was apprised of the types of evidence 
needed to establish entitlement to benefits.  By virtue of 
the statement of the case provided by the RO in May 2000, and 
the supplemental statement of the case issued later in May 
2000, the veteran and his representative were given notice of 
the information, medical evidence, and/or lay evidence 
necessary to substantiate his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim for service connection for headaches has been 
obtained and associated with the claims folder.  

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).

As noted above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2099 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).  

The Board notes that following the VA general medical 
examination on October 27, 1998, it was commented that the 
veteran's symptoms were not consistent with any particular 
type of headache; specifically, they did not appear to be 
migraines.  However, following a neurological examination 
October 31, 1998, the examiner concluded that the veteran had 
tension type headaches which he had been experiencing since 
1990 in the Persian Gulf.  Therefore, he does not meet the 
requirements set forth under 38 C.F.R. § 3.317 since his 
complaints of headaches have been attributed to a diagnosis 
of tension-type headaches.  

The evidence indicates that the veteran has persistently 
reported suffering from headaches ever since returning from 
the Persian Gulf, that a diagnosis of tension-type headaches 
was rendered, and that medical examiners have linked the 
headaches to active service.  As noted above, during the 
October 1998 VA examination, the examiner related the 
veteran's tension type headaches to his complaints from 
service.  In addition, a VA nurse opined that many of the 
veteran's health problems, including his headaches, were 
related to his tour of duty in the Persian Gulf.  The Board 
finds no reason to doubt these opinions.  Further, there is 
no medical evidence that tends to specifically exclude the 
veteran's active service as a possible cause of the 
headaches.  The evidence is in approximate balance, creating 
a reasonable doubt.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that tension-type headaches were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000).  


ORDER

Service connection for headaches is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  

As noted above, a claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence: (1) that he or she is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Neumann v. West, 14 Vet. App. 12 (2000).  

The Board notes that VA has a duty to assist the veteran in 
the development of all facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  This includes, in appropriate cases, the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

The changes in law stemming from the VCAA also require VA to 
provide a medical examination when the veteran has symptoms 
or a diagnosis of current disability, there is evidence the 
symptoms or disability may be related to service, and the 
current evidence is insufficient to decide the claim.  See 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. § 5103A(d)).  In this case the veteran has reported 
symptoms of current disability, and some of his disabilities 
have received diagnosis.  He has reported a continuity of 
symptomatology since service.  However, there is no competent 
medical opinion as to whether the current symptomatology 
represents objective manifestations of undiagnosed illness, 
or is otherwise related to service.  

This appears to require an expression of opinion by the 
examiner as to the etiology of any conditions noted on 
examination for which service connection has been claimed.  
See H. Rep. 106-781, at 10 (2000).  The October 1998 general 
medical examination conducted at the Syracuse VA Medical 
Center (VAMC) fails to clearly express an opinion as to the 
etiology of any of the conditions noted, other than 
headaches, and must, therefore, be returned for such 
examination with opinions.  The Board believes that an 
additional examination would provide a more accurate basis 
upon which to make an assessment of whether the veteran's 
current conditions are related to service.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for further development as follows:


1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.  

2.  The RO must then contact the VAMC in 
Syracuse, New York, and request that they 
provide copies of all of the veteran's 
treatment records developed from 
September 1998 to the present.  Efforts 
to obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  

3.  The RO should advise the veteran of 
any records it is unsuccessful in 
obtaining.

4.  The RO should then schedule the 
veteran for a general medical examination 
in order to evaluate all of the veteran's 
complaints, including examination by any 
appropriate specialists.  The claims file 
must be made available to and be reviewed 
by the examiner(s) in conjunction with 
the examination(s).  All special tests 
and additional evaluations deemed by the 
examiner to be necessary should be 
completed.  The examiners' reports should 
set forth in detail all current 
complaints and pertinent clinical 
findings relative to the veteran's 
claimed arthralgias and myalgias, lumbar 
strain, glaucoma, hypertension, fatigue, 
memory loss, and adjustment disorder.  
The examiner should specifically be 
requested to state whether it is at least 
as likely as not that any of those 
symptoms can, for this veteran, be 
attributed to a known clinical diagnosis.  
If any of the veteran's symptoms can be 
attributed to a known clinical diagnosis, 
the examiner should be requested to 
indicate whether it is at least as likely 
as not that those disorders began during 
service or otherwise resulted from a 
disease or injury incurred in service.  
The examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension began during service or was 
manifested within one year after his 
separation from active duty.  All 
opinions should be accompanied by 
reference to pertinent evidence in the 
record.  

5.  When the above development has been 
completed, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinion requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  When the above development has been 
completed, the RO should re-adjudicate 
the veteran's claims.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of those claims.  38 C.F.R. 
§ 3.655 (2000).

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



